iIn re Burnice Birdo















IN THE
TENTH COURT OF APPEALS
 

No. 10-99-205-CV

IN RE BURNICE BIRDO,
                                                                                              Relator
 

 Original Proceeding
                                                                                                                

O P I N I O N
                                                                                                                

      Burnice Birdo, a prisoner in the Texas Department of Criminal Justice, seeks a writ of
mandamus compelling the Coryell County District Clerk to file a motion for relief under Rule
306a of the Texas Rules of Civil Procedure.  See Tex. R. Civ. P. 306a(4) (Vernon 1998).  We
dismiss the petition for want of jurisdiction.
      Section 22.221 of the Government Code prescribes the original jurisdiction of the courts of
appeals.  That section states:
(b) Each court of appeals for a court of appeals district may issue all writs of mandamus,
agreeable to the principles of law regulating those writs, against a:
(1) judge of a district or county court in the court of appeals district; or
(2) judge of a district court who is acting as a magistrate at a court of inquiry under
Chapter 52, Code of Criminal Procedure, in the court of appeals district.

Tex. Gov’t Code Ann. § 22.221(b) (Vernon Supp. 1998).  The Government Code does not
confer mandamus jurisdiction over District Clerks upon the courts of appeals.  Id.; see HCA
Health Servs. Of Tex., Inc. v. Salinas, 838 S.W.2d 246, 248 (Tex. 1992).  Accordingly, we
dismiss the petition for want of jurisdiction.
 
PER CURIAM

Before Chief Justice Davis,
      Justice Gray, and
      Chief Justice McDonald (Retired)
Opinion delivered and filed August 11, 1999
Petition dismissed
Do not publish